Citation Nr: 1018118	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  99-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine prior to 
September 26, 2003. 

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine from September 
26, 2003. 

3.  Entitlement to a rating in excess of 20 percent for 
residuals of right ankle sprain. 


REPRESENTATION

Appellant represented by:	Kim Krummeck, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to September 1992.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a November 1997 
rating decision of the Newark, New Jersey, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for lumbosacral strain syndrome, rated 10 
percent, effective January 30, 1997; and granted service 
connection for right ankle sprain, rated 0 percent, also 
effective January 30, 1997.  In his March 1999 VA Form 9, the 
veteran requested a Travel Board hearing; in February 2000 he 
withdrew the request.  In April 2000, a hearing was held 
before a Decision Review Officer; a transcript of the hearing 
is associated with the claims folders.  An April 2000 rating 
decision increased the low back disability rating to 20 
percent.  A July 2001 rating decision increased the rating 
for the ankle disability to 10 percent, effective January 30, 
1997.  In August 2002, the Board arranged for development 
under then-existing authority.  In July 2003, the Board 
remanded the case to have the development completed by the 
RO.  A May 2005 rating decision increased the ankle rating to 
20 percent, effective December 10, 2002. 

In a decision issued in August 2005, the Board denied the 
Veteran's claim for a rating in excess of 20 percent for 
lumbar spine disability; granted an earlier effective date of 
January 30, 1997 for the 20 percent rating for the right 
ankle disability; and denied a rating in excess of 20 percent 
for the right ankle disability.  The Veteran appealed the 
August 2005 decision to the Court.  In June 2007, the Court 
issued an order that vacated the Board's decision and 
remanded the matters on appeal for readjudication consistent 
with the instructions outlined in the May 2007 Joint Motion 
by the parties.  

An August 2009 rating decision increased the disability 
rating for the Veteran's degenerative disc disease of the 
lumbar spine to 40 percent, effective September 26, 2003.  In 
addition, that rating decision granted separate 10 percent 
ratings for peripheral neuropathy of the left and right lower 
extremities, also effective September 26, 2003.  The 
Veteran's claims files are currently under the jurisdiction 
of the Seattle, Washington RO.

(The issues of entitlement to higher ratings for peripheral 
neuropathy of the lower extremities are the subject of a 
separate decision by the Board.)


FINDINGS OF FACT

1.  Prior to December 10, 2002, the Veteran's lumbar spine 
degenerative disc disease was not manifested by severe 
limitation of motion or pronounced or severe intervertebral 
disc syndrome or severe lumbosacral strain or incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks in a 12-month period.

2.  From December 10, 2002, the Veteran's low back disability 
has been manifested by severe limitation of motion without 
ankylosis, but not by incapacitating episodes having a total 
duration of at least six weeks in a 12-month period.

3.  Throughout the appellate period, the Veteran's service 
connected right ankle disability has been manifested by 
impairment approximating (and not exceeding) an equivalent to 
marked limitation of motion; malunion, nonunion, or ankylosis 
of the ankle is not shown.


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine degenerative disc disease 
warrants staged ratings of 20 percent prior to December 10, 
2002, and 40 percent, but no higher, from [the earlier 
effective date of] December 10, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic 
Codes (Codes) 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
5243 (2009).

2.  A rating in excess of 20 percent is not warranted for the 
Veteran's service connected right ankle disability at any 
time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5262, 5270, 5271 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

Generally, VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, in the present case, the 
unfavorable rating decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current § 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial decision, 
the RO did not err in not providing such notice.  Rather, a 
veteran has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.   

The Veteran was provided content-complying notice by a July 
2003 letter.  The letter explained the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
providing, and the evidence the Veteran was responsible for 
providing.  He has had ample opportunity to respond.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), an April 2009 letter informed him of disability 
rating and effective date criteria.  Thereafter, the claims 
were readjudicated.  See October 2009 and December 2009 
SSOCs.  Neither the Veteran nor his attorney alleges that 
notice has been less than adequate.

Regarding VA's duty to assist, the RO secured the service 
treatment and personnel records available as well as private 
and VA records of postservice medical treatment.  The Veteran 
provided private medical evidence, written statements from 
his wife and sons, and relevant testimony at a hearing before 
RO personnel.  He was afforded pertinent VA examinations in 
May 1997, January 1999, December 2002, May 2005, December 
2008 and March 2009 with addenda.  Taken together, these 
examinations are sufficient for rating purposes.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  In October 2007 this 
case was remanded for further development (orthopedic 
examination and any additional treatment records).  Two 
examinations were provided in 2008 and 2009.  To the extent 
that any earlier VA examination was inadequate in some 
respect, subsequent examinations have rectified the problem.  
The March 2009 examiner was a Board-certified orthopedic 
surgeon who specifically stated that he had reviewed the 
claims folders in connection with the examination, and in 
August 2009 he provided three addenda to further address 
questions regarding his medical opinions.  All the examiners 
obtained a reported history from the Veteran and conducted a 
thorough examination.  X-rays were taken, most recently in 
2008.  In addition, a letter was sent to the Veteran 
requesting additional information pertaining to treatment for 
his disabilities on appeal.  There has been substantial 
compliance with the directives of the Board remand.  Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Evidentiary development in this matter is complete to the 
extent possible.  The Veteran has not identified any 
pertinent evidence outstanding.  VA's duty to assist is met.  

II.  Legal Analysis & Factual Background

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases residual conditions in civil 
occupations.  Generally, the degrees of disability are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

"Staged" ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  As this 
appeal is from the initial ratings assigned with the grants 
of service connection, "staged" ratings are for 
consideration.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A.  Ratings for degenerative disc disease of the lumbar spine

The Veteran's service treatment records (STRs) reveal that 
during service he was seen for various back complaints 
(including pain and spasm).  In May 1990 low back strain with 
radiculitis was noted.

On May 1997 VA examination, the Veteran had complaints of 
back discomfort that lasted three to four days approximately 
every three to four months.  Physical examination showed 
normal lordosis, no spasm, no spinous tenderness, discomfort 
on palpating left lower lumbar area, and intact sensation in 
the lower extremities.  Range of motion studies revealed 
flexion to 70 degrees, extension to 10 degrees, lateral tilt 
in each direction to 25 degrees, rotation to 30 degrees.  On 
straight leg raising there was significant hamstring 
tightness at 70 degrees.  The diagnosis was intermittent 
lumbosacral strain syndrome with normal clinical exam.  A 
January 1998 MRI by Edison Imaging Associates revealed 
degenerative disc disease with L4/L5 and L5/S1 disc 
herniation and no evidence of cord compression.

An unidentified, undated private medical record notes low 
back pain.  On January 1999 VA examination, the Veteran had 
complaints of daily low back pain that radiated down the left 
buttock and into the bottom of his left foot.  The pain kept 
him from sleeping at night.  He reported numbness down his 
lower back to his knee.  He had difficulty shopping or 
driving.  He indicated that his private physician had 
suggested back surgery.  Physical examination revealed the 
lower back had some decrease of the lordotic curve.  Forward 
flexion was greater than 90 degrees; however, there was left-
sided lower back pain at approximately 90 degrees.  Extension 
was approximately 30 degrees, and was normal and painless.  
Right lateral bending was approximately 30 degrees with some 
left sided back pain.  Left lateral bending was 30 degrees 
and painless.  Lower extremity sensation was intact. There 
was no tenderness of the lumbosacral spine on palpation, and 
the Veteran was able to walk on his heels and toes.  The 
diagnoses were L4-5 and L5-S1 disc herniation (based on x-ray 
findings) and low back pain.

On July 1999 VA examination, the Veteran had complaints of 
back pain that interfered with his job.  He indicated that he 
could not lift heavy objects, run, or do prolonged walking, 
sitting, or standing.  Examination of the back revealed 
tenderness, but no spasm.  Range of motion studies showed 
flexion to 80 degrees, extension to 30 degrees, right lateral 
flexion to 30 degrees, and left lateral flexion to 35 
degrees.  There was pain throughout the range of motion.  The 
diagnosis was a normal exam except for pain upon range of 
motion and tenderness.

At an April 2000 Decision Review Officer hearing, the Veteran 
testified that he had shooting sciatic pain down the left 
posterior leg about two times a week.  He did not miss any 
work due to back disability.  He was the executive director 
of a government housing program.

On December 2002 VA examination, the Veteran complained of 
constant daily low back pain that included muscle spasm and 
pain radiating into the left leg and foot about 4 days per 
week.  He indicated that he had a feeling of weakness.  No 
physicians or other treatment providers had recommended that 
he miss time from work due to his back condition.  Physical 
examination revealed range of motion as flexion to 45 degrees 
with pain.  Maximum extension was to 10 degrees with mild 
increase of lumbar back pain.  Lateral flexion was 20 degrees 
to the right with less low back pain and 15 degrees to the 
left with increased lumbar back pain.  Rotation was 70 
degrees to the right with mild increased low back pain and 65 
degrees to the left with increased lumbar back pain.  There 
was tenderness in the low lumbar spine at the midline, and in 
the left upper gluteal area and sciatic notch.  On neurologic 
evaluation, sensory examination there was numbness in the L5-
S1 pattern on the left dorsal and lateral foot.  The 
impression was lumbar spine degenerative disc disease and L4- 
5, and L5-S1 herniated discs.  There was no excessive 
fatigability, incoordination, or weakened movement.  The loss 
of motion was considered moderately severe.

On May 2005 VA examination there was tenderness in the 
midline in the lumbar spine and in the paraspinous muscles.  
There was increased muscle tone, but no muscle spasms or 
trigger points.  There was left sciatic notch tenderness.  
The range of motion in standing position showed forward 
flexion was to 45 degrees with a painful arc between 35 and 
45 degrees.  Extension of the lumbar spine was 0 to 20 
degrees with increase back pain.  The lateral flexion was 
limited to 15 degrees to the right and 15 degrees to the 
left.  Rotation was limited to 35 degrees on the right with 
increased left buttock tenderness, and to 35 degrees on the 
left.  Neurologic examination showed left sciatic notch 
tenderness.  Straight leg raising was to 75 degrees on the 
right and to 65 degrees on the left.  There was mild numbness 
to light touch of the left leg, mild right L5 muscle strength 
weakness.  The impression was degenerative disc disease and 
disc herniation at L4-5 and L5-S1 levels and left sciatica 
and left leg and foot numbness.  It was the examiner's 
impression that the Veteran's low back disability was severe.  
The examiner noted as per DeLuca criteria, there was an 
additional loss of 5 degrees of flexion due to pain, 
weakness, and increased fatigability. There was no 
incoordination. 

The examiner noted that there was no history of 
incapacitating episodes of the lumbar spine over the last 
year.  The Veteran indicated that he had missed approximately 
(a total of) two weeks from work at the housing authority and 
as a property manager. He reported that he took off one or 
two days at a time using sick leave.  No physician had 
recommended that he take the time off.

An October 2005 VA treatment record notes that the Veteran 
reported that his back had given out several days previously 
as he was walking down a flight of stairs, causing him to 
fall down 7 or 8 steps.  He was treated with ice, rest, and 
medication.  In May 2008, he was privately assessed by Dr. C. 
N. Amin.  He complained of constant moderate to severe low 
back pain and spasms.  Examination revealed tenderness and 
muscle spasm and approximately 50 percent reduced motion in 
most ranges, although rotation was within normal limits.  Dr. 
Amin did not provide the specific ranges of motion 
numerically.  Dr. Amin opined that the Veteran had pronounced 
intervertebral disc syndrome under Diagnostic Code 5293.  He 
described the Veteran as having a "60% impairment rating".  

A December 2008 VA examination report notes reports of pain 
with bending, putting on socks, sitting over 20 minutes, and 
walking more than 10 minutes.  He reported that he could 
carry 15 pounds of weight with no increase in pain.  He noted 
that he had missed 200 hours of work in the last year, mostly 
taken in one or two hour increments, and mostly due to an 
unrelated migraine headache disorder.  Examination revealed a 
normal gait with no need for assistive devices like a cane.  
Ranges of motion were flexion to 30 degrees, with pain at 30; 
extension to 10 degrees, with pain at 10; rotation to 20 
degrees, bilaterally, with pain at 20; right lateral flexion 
to 30 degrees, with pain at 30; and left lateral flexion to 
25 degrees, with pain at 25.  The examiner noted that there 
might be additional functional loss with flare-ups, and in an 
undated addendum explained that with time there generally is 
advancement in pathology and symptoms.

A March 2009 VA examination notes reports of daily pain at a 
level of 7 or 8 (on a scale of 10) with increased pain with 
symptoms similar to those he reported during the 2008 
examination.  He denied any major flare-ups or incapacitating 
episodes.  Range of motion was flexion to 35 degrees; 
extension to 0; lateral flexion to 20 degrees bilaterally; 
and rotation was to 30 degrees bilaterally.  Most movements 
were accompanied by grimacing.  The examiner stated that he 
did not note any additional loss of range of motion due to 
pain or weakness or lack of endurance or incoordination.  The 
examiner noted that the Veteran lost his job in January 2009 
due to cutbacks and that the Veteran had a masters degree in 
human relations.  The examiner concluded that the Veteran had 
"moderately severe functional impairment" of the 
lumbosacral spine.  The examiner stated that the Veteran did 
not have ankylosis of the spine and that no bedrest was 
prescribed by a physician for back treatment. 

During the pendency of this appeal the criteria for rating 
intervertebral disc syndrome and disabilities of the spine 
generally, were revised (effective September 23, 2002 and 
September 26, 2003, respectively).  From their effective 
dates, the Veteran is entitled to ratings under the revised 
criteria.  

The diagnosis for the Veteran's low back disability is 
intervertebral disc syndrome, which is rated under Code 5293 
(in effect prior to September 26, 2003) and under Code 5243 
(effective September 26, 2003).  Prior to September 23, 2002, 
the low back disability could be alternatively rated based on 
limitation of motion (Code 5292).  From September 23, 2002, 
lumbar disc could be rated either based on a combination of 
neurologic and orthopedic symptoms or based on incapacitating 
episodes (whichever method was more favorable).  From 
September 26, 2003, lumbar disc disease may be rated either 
based on incapacitating episodes or under the General Formula 
for rating disabilities of the spine.  

1.  Rating in excess of 20 percent prior to September 26, 
2003

The 20 percent rating was originally assigned under Codes 
5292-5293.  A higher, 40 percent, rating under Diagnostic 
Code 5292 required severe lumbar motion limitation.  On VA 
examinations in May 1997, January 1999, and July 1999, 
forward flexion was to 70 degrees, to 90 degrees, and to 80 
degrees respectively.  These findings reflect no more than 
moderate restriction of motion.  Severe limitation of lumbar 
motion was not shown.  Consequently, the criteria for a 40 
percent rating under the Code 5292 were not met at the time 
of those examinations. 

The Joint Motion found that the Veteran's low back disorder 
was not fully assessed under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 (concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups), 4.45 
(concerning weakened movement, excess fatigability, and 
incoordination), and 4.10 (concerning the effects of the 
disability on the veteran's ordinary activity) are for 
consideration).

The Board does not find that a higher rating is warranted for 
the lumbar spine prior to December 10, 2002, with 
consideration of DeLuca.  The May 1997 VA examiner assessed 
the examination findings as "normal" and found muscle 
strength testing was 5/5.  The January 1999 VA examiner 
described the Veteran's ambulation as fluid and grossly 
normal.  The Veteran described problems sleeping, lifting, 
driving, walking, and shopping due to back pain.  Pain on 
flexion did not occur until 90 degrees; extension was 
painless.  During his April 2000 hearing, the Veteran 
testified that his back problems had not caused him to miss 
any work.  Even considering the evidence of pain and 
functional impairment experienced by the Veteran, his 
symptoms do not more nearly approximate the criteria for the 
next higher, 40 percent, rating.  The competent evidence of 
record does not show that he has any functional loss beyond 
what is already being compensated. 

On December 10, 2002 VA examination, the Veteran complained 
of constant daily low back pain that included muscle spasm.  
He denied missing time from work due to his back condition.  
Physical examination revealed range of motion as flexion to 
45 degrees with onset of pain at 30 degrees.  The examiner 
described his flexion as "markedly restricted."  Maximum 
extension was to 10 degrees with mild increase of lumbar back 
pain.  Lateral flexion was 20 degrees to the right with less 
low back pain and 15 degrees to the left with increased 
lumbar back pain.  Rotation was 70 degrees to the right with 
mild increased low back pain and 65 degrees to the left with 
increased lumbar back pain.  There was no excessive 
fatigability, incoordination, or weakened movement.  The loss 
of motion was described as "significant" and "moderately 
severe" by the examiner.

Given the Veteran's reports during the December 2002 VA 
examination of daily pain and the fact that at that time 
flexion of the back was limited by pain to 30 degrees, 
assessed by the examiner as "marked", "significant" and 
"moderately severe," the Board finds that, affording the 
Veteran the benefit of the doubt, effective the date of the 
examination, December 10, 2002, a 40 percent rating was 
warranted based upon severe limitation of motion of the 
lumbar spine under Code 5292.

The Joint Motion found that the Veteran's service-connected 
low back disorder was not fully assessed under 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 (concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups), 4.45 (concerning weakened movement, excess 
fatigability, and incoordination), and 4.10 (concerning the 
effects of the disability on the veteran's ordinary activity) 
are for consideration).

However, as 40 percent is the maximum rating under Code 5292 
for limitation of motion of the lumbar spine, an increased 
rating under the guidance of DeLuca is not applicable for the 
lumbar spine disability from December 10, 2002, and would not 
result in a rating in excess of 40 percent disabling.  Where 
a musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

Prior to September 23, 2002, the Veteran's low back 
disability could also be rated as intervertebral disc 
syndrome, warranting a 40 percent rating where severe with 
recurring attacks, with intermittent relief; and warranting a 
60 percent rating where pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (2002).  

Prior to September 26, 2003, lumbosacral strain was rated 
under Code 5295.  A severe, 40 percent, rating required 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.   

The preponderance of the evidence is against a finding of 
pronounced intervertebral disc syndrome prior to September 
23, 2002 or severe lumbosacral strain prior to September 26, 
2003.  The Veteran's contentions and the preponderance of the 
medical evidence are against a finding of absent ankle jerk, 
or other neurological findings appropriate to the site of 
diseased disc with little intermittent relief or of symptoms 
like listing of the whole spine.  

While the private May 2008 examiner, Dr. Amin, concluded that 
the Veteran had "pronounced" intervertebral disc syndrome 
under Code 5293 and that the Veteran had a "60% impairment 
rating" the Board finds the opinion of Dr. Amin is less 
probative and persuasive than the other evidence of record.  
First the application of the law to the facts, like the 
assignment of a disability percentage, is an adjudicatory 
matter, not a matter determined by a medical treatment 
provider.  Second, the preponderance of the evidence does not 
more nearly approximate symptoms consistent with pronounced 
intervertebral disc syndrome under Code 5293.  Dr. Amin 
recorded only mild neurological symptoms and did not find 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc.  Further, Dr. Amin did not 
provide numerical ranges of motion which hinders the Board's 
adjudication and weight to be given to the private 
examination report.  

The May 1997 VA examination revealed that the Veteran's 
complaints did not equate with severe lumbosacral strain or 
pronounced intervertebral disc syndrome symptoms as he had 
complaints of back discomfort that lasted three to four days 
approximately every three to four months.  Such symptoms show 
a greater level of relief than the [only] intermittent relief 
necessary for a higher rating under Code 5293.  Likewise, 
physical examination showed normal lordosis, no spasm, no 
spinous tenderness, and intact sensation in the lower 
extremities.  VA examinations in 1999 reported radiating pain 
but no time missed from work.  For these reasons, the 
preponderance of the medical evidence is against a higher 
evaluation under Codes 5293 or 5295.

As noted, effective September 23, 2002, the Veteran's low 
back disability could be rated by combining separate ratings 
for neurologic and orthopedic symptoms or by assessing the 
duration of incapacitating episodes over the last 12 months.  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes an incapacitating episode is 
defined as a period of bedrest prescribed by a physician and 
treatment by a physician.  See Note 1 following Diagnostic 
Code 5243.  A higher rating is not warranted under the new 
regulations using the incapacitating episodes criteria as the 
Veteran indicated he has not had any periods of bedrest 
prescribed by a physician.  

In the August 2009 rating decision which granted separate 10 
percent ratings for peripheral neuropathy of each lower 
extremity, VA acknowledged that "[t]here was evidence of 
some neuropathic changes in the peripheral nerves of both 
lower extremities beginning prior to the December 2002 
examination."  On neurologic evaluation during a December 
2002 examination, sensory examination revealed numbness in 
the L5-S1 pattern on the left dorsal and lateral foot.  Given 
that VA has conceded neuropathic changes in the peripheral 
nerves of both lower extremities beginning prior to December 
2002, the Board finds, in a separate decision, that a 
separate 10 percent rating, but no higher, is warranted for 
peripheral neuropathy of each lower extremity, effective 
September 23, 2002; the effective date of the regulation 
allowing for separate ratings for neurologic and orthopedic 
symptoms.  

2.  Rating in excess of 40 percent from December 10, 2002

Effective September 26, 2003, the revised criteria for Code 
5243 (Intervertebral Disc Syndrome), provide that 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  The 
General Formula provides for a 50 percent (the next higher) 
rating when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  The preponderance of the evidence 
clearly shows that the Veteran's thoracolumbar spine is not 
ankylosed.  The March 2009 VA examiner stated that the 
Veteran did not have ankylosis of the spine.  Consequently, 
there is no basis for a higher rating under the General 
Formula.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an incapacitating episode 
is defined as a period of bedrest prescribed by a physician 
and treatment by a physician.  See Note 1 following 
Diagnostic Code 5243.  The Veteran has indicated he has not 
had any periods of bedrest prescribed by a physician.  The 
March 2009 VA examiner specifically noted that no bedrest had 
been prescribed by a physician for back treatment.  
Consequently, there is no basis for a higher rating based on 
incapacitating episodes.

As noted above, a higher rating under Code 5292 for 
limitation of motion of the lumbar spine is not warranted as 
40 percent is the maximum rating under that Code.  Similarly, 
an increased rating under the guidance of DeLuca is not 
applicable for the lumbar spine disability from December 10, 
2002, and would not result in a rating in excess of 40 
percent disabling.  Where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Likewise, a higher rating under Code 5295 for lumbosacral 
strain is not warranted as 40 percent is the maximum rating 
under that Code.

For these reasons, a rating in excess of 40 percent from 
December 10, 2002, is not warranted for the service-connected 
lumbosacral spine disorder.  However, given that VA has 
conceded neuropathic changes in the peripheral nerves of both 
lower extremities beginning prior to December 2002, the Board 
finds, in a separate decision, that a separate 10 percent 
rating is warranted for peripheral neuropathy of each lower 
extremity, effective September 23, 2002; the effective date 
of the regulation allowing for separate ratings for 
neurologic and orthopedic symptoms.

B.  Rating in excess of 20 percent for residuals of right 
ankle sprain

The 20 percent rating currently assigned for the Veteran's 
right ankle disability is under Code 5271.  

The Veteran's STRs show that he had complaints of right ankle 
pain after a twisting injury in September 1978; the diagnosis 
was sprained ankle.  An October 1994 or 1995 notation from 
Dr. E.D.H. indicates that the Veteran had recurring ankle 
sprains occurring twice a year.  There was anterolateral 
ankle instability.

On May 1997 VA examination, right ankle dorsiflexion was to 
10 degrees, plantar flexion was to 50 degrees, inversion was 
to 40 degrees, eversion was to 15 degrees, and there was a 
negative drawer sign. The diagnosis was right ankle sprain 
with some slight increased inversion, otherwise a normal 
exam.

On July 1999 VA examination, the Veteran had complaints of 
ankle pain that interfered with his job.  He indicated that 
he could not lift heavy objects, run, or do prolonged 
walking, sitting, or standing.  Examination of the right 
ankle found difficulty ambulating on toes or heels, no 
tenderness, no edema, and full range of motion, with pain 
throughout range of motion.  An X-ray was considered 
unremarkable.  The diagnosis was a normal exam except for 
pain upon range of motion and tenderness.

At an April 2000 Decision Review Officer hearing, the Veteran 
testified that he rolled his ankle about twice a month, at 
which times it may turn black and blue and there would be 
much pain.  He treated it by applying ice and wrapping the 
ankle with an Ace bandage.  About once every two months he 
sprained his ankle.  Two or three times a year he needed to 
use a cane for support.  He did not miss any work due to 
ankle disability.  He was the executive director of a 
government housing program.

On June 2000 VA examination, the Veteran reported recurrent 
ankle (inversion) sprains that occurred 8 to 10 times a year, 
with about 6 [a year] being severe.  Examination revealed 
normal tandem and parallel gait.  The Veteran could toe and 
heel walk and squat and fully recover well.  The lower 
extremities were of approximately equal length.  There was no 
laxity or anterior/posterior drawer sign of the ankles.  The 
right foot had 33 degrees resting inversion, 52 degrees 
maximum inversion, and 10 degrees maximum eversion.  The 
examiner noted that normal ankle inversion is reported as 30 
degrees and eversion was to 20 degrees.  There was no pain on 
manipulation of the ankle, no edema, erythema, hypothermia, 
induration, or other findings.  The examiner neglected to 
record the degrees of dorsiflexion and plantar flexion and 
indicated that he would call the Veteran back and write an 
addendum to the examination. It is unclear whether the 
examiner did in fact call the Veteran back (no addendum could 
be located).  Right ankle X-rays were normal.  The diagnosis 
was recurrent right ankle sprains with increased inversion 
and eversion laxity.

On December 2002 VA examination, the Veteran indicated he had 
recurrent ankle sprains (8-10 times per year), with 
difficulty walking for two to three days.  Physical 
examination revealed moderate swelling and tenderness of the 
lateral ankle.  Ankle dorsiflexion was minimally restricted 
to 5 degrees dorsiflexion with knees fully extended.  Plantar 
flexion was to 50 degrees.  There was no pain on extremes of 
ankle dorsiflexion or plantar flexion.  The subtalar motion 
was painful with approximately 10 degrees of subtalar motion.  
He had pain over the lateral ankle with inversion.  There was 
no evidence of increased ligamentous laxity.  The impression 
was recurrent right ankle sprains with lateral ankle 
ligamentous instability, and with symptoms of degenerative 
arthritis of the ankle and subtalar joints.  There was no 
evidence of excessive fatigability, or incoordination.  The 
examiner noted that when the Veteran had repeated right ankle 
sprains there was increased pain and swelling, which would 
limit functional ability during flare-ups.  X-rays showed 
normal ankles.

On May 2005 VA examination, the Veteran reported that right 
ankle flare-ups occurred eight to ten times per year and were 
associated with recurrent sprains.  Physical examination 
revealed tenderness laterally, pain with inversion, increased 
lateral ankle pain with subtalar motion of the right hind 
foot (approximately 5 degrees of subtalar motion), and 
guarding with an attempted drawer test (which suggested that 
there was no laxity or instability).  Range of right ankle 
motion was passive and active plantar flexion of 55 degrees 
and passive and active dorsiflexion of 5 degrees.  The 
examiner noted weakness, increased fatigability, and 5 
degrees additional loss of motion in plantar flexion due to 
pain.  There was no incoordination.  The impression was that 
the functional impairment of the right ankle was moderately 
severe with recurrent lateral ankle sprains.  X-rays did not 
show degenerative arthritis of the right ankle.

The examiner noted that there was no history of 
incapacitating episodes of the right ankle over the last 
year.  The Veteran indicated that he had missed approximately 
(a total of) two weeks from work at the housing authority and 
as a property manager.  He reported that he took off one or 
two days at a time using sick leave.  No physician had 
recommended that he take the time off.

A May 2008 private medical evaluation by Dr. C. N. Amin noted 
that examination of the lower extremities was 
"unremarkable" and that "range of motion of the . . . 
ankles was within normal limits without producing complaints 
of pain."

On December 2008 VA examination, the Veteran reported right 
ankle pain first thing in the morning until he stretches and 
moves around with increased pain walking down hills and 
stairs.  He reported that he rolls his ankle 9-10 times a 
year with pain at a level of 10 for a few minutes and some 
swelling and limping for a few days.  He reports weakness, 
stiffness, giving way, swelling, lack of endurance, and 
fatigability.  He denied heat, redness, locking, or 
dislocation with pain mostly a level 3-4 on a daily basis.  
Physical examination found tenderness but full range of 
motion with repeated motion and greater motion of the right 
ankle than the left ankle.  The examiner specifically noted 
that no edema, deformity, effusion, weakness, tenderness, 
redness, heat subluxation, or guarding of movement was found.  
There was no additional limitation due to pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  A December 2008 X-ray of the right ankle was 
negative.  The examiner changed the diagnosis from limited 
motion of right ankle sprain to recurrent ankle sprains as no 
evidence of limited motion was found and no atrophy of the 
right calf was noted "which would be expected with limited 
use."  The examiner opined that there would be no 
significant additional functional impairment on repeated use 
as the ankle examination was normal.

In March 2009 the Veteran underwent another joints 
examination (by a Board-certified orthopedic surgeon).  The 
Veteran's reported symptomatology very similar to what he 
reported on 2008 VA examination.  The examiner noted 
tenderness, increased swelling, and residual bruising of the 
right ankle.  With knees flexed, dorsiflexion was 15 degrees 
and plantar flexion was 55 degrees.  These ranges were 5 
degrees more than the corresponding range of motion on the 
left side.  Pain was noted when the Veteran was placed in the 
"sprained ankle position."  Significant laxity in the right 
ankle ligaments was also found.  The examiner specifically 
reported that he did not note any weakness, lack or 
endurance, incoordination, or additional loss of motion after 
repetition.  X-rays showed no arthritis.
 
The Veteran's service-connected right ankle is now rated 20 
percent under Code 5271 for limitation of motion of the 
ankle.  The Joint Motion found that the Veteran's right ankle 
disorder was not fully assessed under 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995) (In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 (concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups), 4.45 (concerning weakened movement, excess 
fatigability, and incoordination), and 4.10 (concerning the 
effects of the disability on the veteran's ordinary activity) 
are for consideration).

However, as twenty percent is the maximum rating under Code 
5271, an increased rating under the guidance of DeLuca is not 
applicable in this case and would not result in a rating in 
excess of 20 percent disabling.  Where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  

Further, based upon the guidance of the Court in Fenderson, 
supra, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, no additional 
staged rating is warranted.  As the preponderance of the 
evidence is against the claim for an initial increased rating 
in excess of 20 percent disabling for residuals of right 
ankle sprains, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

For a higher rating one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked ankle disability) or to Code 5270 (for ankylosis of 
the ankle).  Here, neither nonunion nor malunion of the tibia 
or fibula has ever been reported.  The right ankle disability 
has been rated under Code 5262 (for impairment of the tibia 
and fibula with nonunion or malunion).  However, inasmuch as 
it has never been shown that there is either malunion or 
nonunion of either the tibia or fibula, rating the disability 
under Code 5262 is inappropriate. 

The Board has also considered whether a higher rating is 
warranted under Code 5270 (for ankle ankylosis), and finds 
that a higher rating under such Code is not warranted, as the 
medical evidence of record does not reveal any evidence of 
complaints, treatment, or diagnoses of right ankle ankylosis.  
Further, the Veteran would not be entitled to a rating in 
excess of 20 percent under Codes 5272 (for subastragalar or 
tarsal joint ankylosis), 5273 (for os calcis or astragalus 
malunion), or 5274 (for astragalectomy), as those Codes do 
not provide for a rating in excess of 20 percent and, more 
significantly, the medical evidence of record does not show 
that the Veteran has pathology warranting rating under those 
codes.  

There is no specific Code for recurrent sprain, and the 
disability is most appropriately rated by analogy to the 
criteria for limited motion of the ankle. The ankle has never 
been described as ankylosed.  While the Veteran argues for a 
40 percent rating based on ankylosis, he has not identified 
any medical record that shows or suggests he has immobility 
or consolidation of the ankle joint.

In summary disability that would warrant a rating in excess 
of 20 percent for the right ankle disability is neither 
shown, nor approximated, and a schedular rating in excess of 
20 percent is not warranted at any time during the appellate 
period.

C.  Extraschedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008).  First, the AOJ or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
AOJ or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b) for either 
his lumbar spine or right ankle disability.  All symptoms 
(and associated impairment) of the Veteran's low back 
(including his neurological symptoms, addressed in a separate 
decision) and right ankle are encompassed by the schedular 
criteria for the ratings assigned.  Consequently, those 
criteria are not inadequate.  Furthermore, the evidence shows 
that the Veteran was gainfully employed during much of the 
appeal period and only recently lost his job due to cutbacks 
as a result of the economy.  See March 2009 VA examination 
report.  Finally, there is also no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization 
during the appeal period to suggest that the Veteran is not 
adequately compensated by the regular Rating Schedule.  In 
reaching this conclusion, the Board notes that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  

Finally, a February 2010 rating decision denied the Veteran a 
total disability rating based on individual unemployability.  
The record does not contain a notice of disagreement with 
that decision, and such matter is not before the Board.


ORDER

An earlier effective date of December 10, 2002, is granted 
for a 40 percent rating for the Veteran's lumbar spine 
degenerative disc disease, subject to the laws and 
regulations governing the payment of monetary benefits. 

A rating in excess of 40 percent for lumbar spine 
degenerative disc disease from December 10, 2002, is denied. 

A rating in excess of 20 percent for residuals of right ankle 
sprain is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


